Case 1:19-dm-00050-AJT Document 26-5 Filed 11/18/19 Page 1 of 22 PageID# 224


                                                                                ^       r;:,rn
                             UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF VIRGINIA
                                        Alexandria Division                     *"      "8 ^      -j

                                                                                                       -> :"b
                                                                           ■■          - :.• ••   - r-^'z-r
  UNITED STATES OF AMERICA,



                        y.                            GRAND JURY 19-3



  JOHN DOE 2010R03793




   OBJECTIONS TO COMPELLING MR.HAMMOND'S TESTIMONY BEFORE THE
             GRAND JURY AND MOTION FOR A "JUST CAUSE"HEARING



 Statement of Motion

         Jeremy Hammond,by and through counsel, hereby moves this Court to preclude the

 government from compelling Hammond's testimony before the grand jury for"just cause," or in

 the alternative,be granted an evidentiary hearing where he may present his just cause objections

 and where the government is required to answer these allegations and demonstrate the necessity

 for Mr.Hammond's testimony.

        Mr. Hammond re-asserts that he has just cause to refuse to answer any questions because

 the instrument that the govemment used to summon his testimony does not comply with the

 threshold requirements of28 U.S.C. §2241(c)(5)for notice and showing necessity that apply to

 subpoenas and also the writ of habeas corpus ad testificandum used in securing the testimony of

 incarcerated witnesses. That said, it is also clear, from the questions that Mr. Hammond was

 asked, that the government's purpose,in calling Mr. Hammond, was not to further any legitimate
Case 1:19-dm-00050-AJT Document 26-5 Filed 11/18/19 Page 2 of 22 PageID# 225
Case 1:19-dm-00050-AJT Document 26-5 Filed 11/18/19 Page 3 of 22 PageID# 226
Case 1:19-dm-00050-AJT Document 26-5 Filed 11/18/19 Page 4 of 22 PageID# 227
Case 1:19-dm-00050-AJT Document 26-5 Filed 11/18/19 Page 5 of 22 PageID# 228
Case 1:19-dm-00050-AJT Document 26-5 Filed 11/18/19 Page 6 of 22 PageID# 229
Case 1:19-dm-00050-AJT Document 26-5 Filed 11/18/19 Page 7 of 22 PageID# 230
Case 1:19-dm-00050-AJT Document 26-5 Filed 11/18/19 Page 8 of 22 PageID# 231
Case 1:19-dm-00050-AJT Document 26-5 Filed 11/18/19 Page 9 of 22 PageID# 232
Case 1:19-dm-00050-AJT Document 26-5 Filed 11/18/19 Page 10 of 22 PageID# 233
Case 1:19-dm-00050-AJT Document 26-5 Filed 11/18/19 Page 11 of 22 PageID# 234
Case 1:19-dm-00050-AJT Document 26-5 Filed 11/18/19 Page 12 of 22 PageID# 235
Case 1:19-dm-00050-AJT Document 26-5 Filed 11/18/19 Page 13 of 22 PageID# 236
Case 1:19-dm-00050-AJT Document 26-5 Filed 11/18/19 Page 14 of 22 PageID# 237
Case 1:19-dm-00050-AJT Document 26-5 Filed 11/18/19 Page 15 of 22 PageID# 238
Case 1:19-dm-00050-AJT Document 26-5 Filed 11/18/19 Page 16 of 22 PageID# 239
Case 1:19-dm-00050-AJT Document 26-5 Filed 11/18/19 Page 17 of 22 PageID# 240
Case 1:19-dm-00050-AJT Document 26-5 Filed 11/18/19 Page 18 of 22 PageID# 241
Case 1:19-dm-00050-AJT Document 26-5 Filed 11/18/19 Page 19 of 22 PageID# 242
Case 1:19-dm-00050-AJT Document 26-5 Filed 11/18/19 Page 20 of 22 PageID# 243
Case 1:19-dm-00050-AJT Document 26-5 Filed 11/18/19 Page 21 of 22 PageID# 244
Case 1:19-dm-00050-AJT Document 26-5 Filed 11/18/19 Page 22 of 22 PageID# 245
